  Case 17-13898         Doc 80     Filed 10/15/18 Entered 10/15/18 09:12:46              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-13898
         VALERIE R HALL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/03/2017.

         2) The plan was confirmed on 08/31/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/02/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/13/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-13898        Doc 80        Filed 10/15/18 Entered 10/15/18 09:12:46                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $6,525.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $6,525.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $2,795.61
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $308.85
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,104.46

Attorney fees paid and disclosed by debtor:                   $690.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
77TH ST DEPOT FEDERAL C U         Unsecured      1,523.00            NA              NA            0.00       0.00
ANNE GORDON                       Unsecured          88.00           NA              NA            0.00       0.00
AT&T                              Unsecured      1,029.14            NA              NA            0.00       0.00
CHECK N GO                        Unsecured            NA       1,265.00        1,265.00           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           600.00      1,295.22          600.00        474.89      37.33
CITY OF CHICAGO DEPT OF FINANCE   Unsecured            NA            NA           695.22           0.00       0.00
COMCAST CENTRAL WAREHOUSE         Unsecured         554.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         600.00        523.57          523.57           0.00       0.00
MB FINANCIAL                      Unsecured           0.00           NA              NA            0.00       0.00
MB FINANCIAL                      Unsecured           0.00           NA              NA            0.00       0.00
MIDLAND MORTGAGE                  Unsecured      1,744.34            NA              NA            0.00       0.00
MOMA FUNDING LLC                  Unsecured         234.00        201.88          201.88           0.00       0.00
NEIGHBORHOOD LENDING SERVICE      Unsecured    112,650.00            NA              NA            0.00       0.00
NEIGHBORHOOD LENDING SERVICE      Unsecured            NA            NA        44,271.45           0.00       0.00
NEIGHBORHOOD LENDING SERVICE      Secured              NA     16,102.01        16,102.01           0.00       0.00
NEIGHBORHOOD LENDING SERVICE      Secured              NA     34,191.11        44,271.45           0.00       0.00
NEIGHBORHOOD LENDING SERVICE      Secured       75,000.00    171,352.57       187,454.58           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      2,000.00            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT              Unsecured            NA         151.73          151.73           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured         542.82        542.82          542.82           0.00       0.00
Preferred Capital Lending         Unsecured     25,685.32            NA              NA            0.00       0.00
PREMIER BANKCARD                  Unsecured         304.00        237.51          237.51           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured         222.00        251.08          251.08           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured            NA       1,271.86        1,271.86           0.00       0.00
T-MOBILE/T-MOBILE USA INC         Unsecured            NA         241.26          241.26           0.00       0.00
T-MOBILE/T-MOBILE USA INC         Unsecured         240.80           NA              NA            0.00       0.00
TNB TARGET                        Unsecured         229.00           NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN             Unsecured      8,846.00            NA              NA            0.00       0.00
US DEPT OF ED MOHELA              Unsecured            NA       9,798.19        9,798.19           0.00       0.00
WEBBANK/FINGERHUT                 Unsecured           0.00           NA              NA            0.00       0.00
WOLLEMI ACQUISITIONS LLC          Secured        7,300.00       7,300.00        7,300.00      2,554.43     353.89



UST Form 101-13-FR-S (09/01/2009)
 Case 17-13898       Doc 80     Filed 10/15/18 Entered 10/15/18 09:12:46                  Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim        Claim         Claim        Principal        Int.
Name                             Class    Scheduled     Asserted      Allowed         Paid           Paid
WOLLEMI ACQUISITIONS LLC      Unsecured      3,700.00      3,008.80      3,008.80           0.00         0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                             $187,454.58               $0.00                   $0.00
      Mortgage Arrearage                            $16,102.01               $0.00                   $0.00
      Debt Secured by Vehicle                        $7,300.00           $2,554.43                 $353.89
      All Other Secured                             $44,871.45             $474.89                  $37.33
TOTAL SECURED:                                     $255,728.04           $3,029.32                 $391.22

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                $0.00                 $0.00
       Domestic Support Ongoing                           $0.00                $0.00                 $0.00
       All Other Priority                                 $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                           $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                         $62,460.37                 $0.00                 $0.00


Disbursements:

       Expenses of Administration                          $3,104.46
       Disbursements to Creditors                          $3,420.54

TOTAL DISBURSEMENTS :                                                                       $6,525.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-13898         Doc 80      Filed 10/15/18 Entered 10/15/18 09:12:46                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
